       Case 2:18-cr-00207-SMB Document 63 Filed 03/06/20 Page 1 of 2




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     MARIA TERESA WEIDNER; #027912
 5   Asst. Federal Public Defender
     Attorney for Defendant
 6   maria_weidner@fd.org
 7                    IN THE UNITED STATES DISTRICT COURT
 8                               DISTRICT OF ARIZONA
 9
     United States of America,                         No. CR-18-207-PHX-SMB
10
                  Plaintiff,                          MOTION TO CONTINUE
11                                                    DISPOSITION HEARING
           vs.
12                                                           (Fifth Request)
     Gabriel Quinn Enos,
13
                  Defendant
14
15                Defendant, through undersigned counsel, respectfully requests that
16   this Court continue the currently set disposition hearing in the above-caption case
17   for a period of at least sixty (60) days from the current date of April 14, 2020. This
18   request is made to permit defendant to explore the possibility of a combined
19   resolution to both the instant case and related case, CR-19-834-PHX-SMB.
20
                  Defense counsel has contacted Assistant United States Attorney
21
     Raynette Logan regarding this motion and the government has no objection to the
22
     requested continuances.
23
     ///
24
     ///
25
     ///
26
     ///
27
28
      Case 2:18-cr-00207-SMB Document 63 Filed 03/06/20 Page 2 of 2




 1
 2               Excludable delay under 18 U.S.C. § 3161(h)(1)(H) may result from
 3   this motion or from an order based thereon.
 4               Respectfully submitted: March 6, 2020.
 5
                                    JON M. SANDS
 6                                  Federal Public Defender
 7                                   s/Maria Teresa Weidner
                                    MARIA TERESA WEIDNER
 8                                  Asst. Federal Public Defender
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
